DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 09/6/2022, claims 7 and 11 have been amended. Currently, claims 1-11 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewan (US 20030032888 A1).
Regarding claim 1, Dewan teaches a method for telepathically communicating with a computing device, the method comprising: obtaining one or more human interface device containing at least one EEG sensor; communicating one or more words, letters, numbers, symbols, phrases or commands in Morse Code through thought; (Para 10, 22-26)
transmitting the EEG signal generated by the EEG in the human interface device to a computing device; and decoding the EEG signal into one or more words, letters, numbers, symbols, phrases or commands and converting said one or more words, letters, numbers, symbols, phrases or commands into verbal, visual, or vibrational communications. (Para 22-26.  So EEG signal in morse code is translate to letter)

Regarding claim 2, Dewan already teaches a system for enabling human telepathic interaction with a computing device , the system comprising: a human interface device comprising: one or more EEG sensors; one or more communication interface; a computer interface device comprising: one or more communication interface in communication with the communication interface of the human interface device; a Morse Code decoder. (Para 22-26.  So EEG signal in morse code is translate to letter by the computer which means there is a morse code decoder)

Regarding claim 3, Dewan already teaches the system of claim 2,
And Dewan further teaches the system  further comprising translating the Morse code in to one or more words, letters, numbers, symbols, phrases or commands. (Para 22-26.  So EEG signal in morse code is translate to letter)

Regarding claim 4, Dewan already teaches the system of claim 3 
And Dewan further teaches wherein said translation is communicated visually, audibly, or electronically. (Para 22-26.  So EEG signal in morse code is translate to letter by the computer)

Regarding claim 5, Dewan already teaches the system of claim 2 
And Dewan further teaches the system further comprising one or more communication interface for communicating with a second human interface device. (Para 22-26.  So EEG signal in morse code is translate to letter by the computer. Please note that this means that the anyone can use a same replicate of device to achieve the same result)

Regarding claim 6, Dewan already teaches the system of claim 2, 
And Dewan further teaches wherein one or more of the human interface device, computer interface device, or a Morse Code decoder is contained in a headset. (Para 20)

Regarding claim 9, Dewan already teaches the system of claim 2 
And Dewan further teaches the system further comprising a storage medium for receiving and storing the received EEG signal, the decoded message, or combinations thereof, for providing a journaling or thought documenting system. (Para 22-26.  So EEG signal in morse code is translate to letter by the computer. This means that the eeg signals and letters are stored).

Regarding claim 10, Dewan already teaches the system of claim 2
And Dewan further teaches the system further comprising an adapter for converting the received EEG signal or Morse Code to one or more communication methods required for use of said electronic device, wherein said system allows for nonverbal and non-physical communication from human to a human interface device. (Para 22-26.  So EEG signal in morse code is translate to letter by the computer.)

Regarding claim 11, Dewan already teaches the system of claim 2
And Dewan further teaches the system further comprising: an input device for interfacing with said electronic device; an encoder for translating the communication from said electronic device to Morse Code; and one or more transmitters for transmitting said encoded communication to the one or more human interface devices; wherein said system allows for nonverbal communication from an electronic device to a human interface device. (Para 22-26.  So EEG signal in morse code is translate to letter by the computer and printed)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dewan (US 20030032888 A1), further in view of Ambeck-Madsen et al. (US 20210077005 A1, effective filing date 08/04/2017)
Regarding claim 7, Dewan already teaches the system of claim 2				However Dewan does not teach the system further comprising one or more emergency devices for being actuated by said system.
However Ambeck-Madsen teaches he system  further comprising one or more emergency devices for being actuated by said system. (Para 5, 10-15)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Dewan with Ambeck-Madsen to teach the system further comprising one or more emergency devices for being actuated by said system in order to produce the predictable result of using the eeg headset for operating an vehicle.

Regarding claim 8, refer to rejection for claim 7.

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. 
On page 7, applicant alleged that “Dewan does not teach communicating one or more words, letters, numbers, symbols, phrases or commands in Morse Code through thought. To the contrary, Dewan teaches using scalp electrodes for sensing EEG control signals from a user that has been instructed to selectively alter his or her alpha-wave rhythms of his or her brain by an eye positioning technique and produce thereby a predetermined EEG control signal pattern corresponding to a Morse code message. Thus, what Dewan teaches is monitoring EEG signal to an eye position, and associating that eye position to a predetermined Morse Code message. For example, if a persons eye position was directed upwards, that would correspond to the message "Hello". The EEG simply senses the eye position based on the alpha waves associated with that movement. 
The present invention, on the other hand, relies on the thoughts of the user as sensed by the EEG, it is the direct thoughts that are transmitted through EEG, not an eye position. The Dewan invention is thus limited to the database of preprogrammed words or phrases associated with the EEG signal from an eye movement. The present invention is not limited by a predetermined message, rather the users thoughts drive the message being transmitted, not a pre-programmed database.”
Examiner finds the argument not persuasive. Please note that the fact the detection is through EEG means there is translation is through “thought” regardless of any other physical indications by the user. 
On pages 7-8, applicant alleged that “Regarding claim 2, Dewan already teaches a system for enabling human telepathic interaction with a computing device, the system comprising: a human interface device comprising: one or more EEG sensors; one or more communication interface; a computer 7 interface device comprising: one or more communication interface in communication with the communication interface of the human interface device; a Morse Code decoder." Claim 2 provides a system for enabling human telepathic interaction with a computing device. The system requires a human interface device having one or more EEG sensors, and one or more communication interface. The system further requires a computer interface device having one or more communication interface in communication with the communication interface of the human interface device and a Morse Code decoder. Dewan does not teach these features. To the contrary, Dewan is not specific to any of these features. Therefore, Dewan cannot teach each and every element of the claim. Furthermore, since Dewan specifically teaches translating an eye position to a predetermined Morse Code message, Dewan cannot teach a Morse Code decoder, because Dewan teaches determining alpha waves based on a user's eye position and transmitting a predetermined Morse Code message based on the alpha waves interpreted from the eye position.”
Examiner finds the argument not persuasive.  Examiner cites only five graphs which clearly shows the claimed limitations.  The applicant is asked to show how they are not enough to show the claimed limitation instead of merely conclusory argument. Furthermore, paragraphs 22-26 clearly teaches EEG signal in morse code is translate to letter by the computer as the fact the detection is through EEG means there is translation is through “thought” regardless of any other physical indications by the user.
Regarding the argument presented on pages 8-10, please refer to the response above as Examiner maintained the 102 rejection remains valid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626